Exhibit 10.1

 

LOGO [g357996ex10-1_pg001.jpg]

May 21, 2012

Mr. Donald Michael Harlan, Jr.

Breeze-Eastern Corporation

35 Melanie Lane

Whippany, NJ 07981

Dear Mike:

This will confirm the agreements and understandings reached today between you
and Breeze-Eastern Corporation (“Breeze-Eastern” or the “Company”).

Regardless of whether you elect to sign the General Release enclosed herewith
and referenced below, the following will apply:

 

  •  

by executing this Letter, you hereby resign as President, Chief Executive
Officer and a director of Breeze-Eastern, and as an officer and director of each
and every subsidiary and affiliate of Breeze-Eastern, as well as a member of any
committees on which you serve for any of the above;

 

  •  

you will be paid through your final day of employment, May 21, 2012;

 

  •  

you will be paid any bonus earned in fiscal 2012 once final bonus amounts are
determined and approved by the Board of Directors, and at the same time the
Company pays bonuses to its employees;

 

  •  

you will continue to receive your current health benefits through the end of the
month of May 2012;

 

  •  

you will retain any vested balance in your Breeze-Eastern Retirement Savings
Plan, in accordance with the provisions of the plan;

 

  •  

you must return to Breeze-Eastern all documents, materials, computer hardware
and software, computer passwords, calling or credit cards, keys, passes, and any
other property or data that are the property of Breeze-Eastern;

 

  •  

Breeze-Eastern will not oppose any application for unemployment compensation you
may make;



--------------------------------------------------------------------------------

  •  

you will not take any action, directly or indirectly, which is contrary to the
interests of Breeze-Eastern or make any disparaging, untrue, negative,
derogatory or defamatory remarks concerning Breeze-Eastern or its business
practices;

 

  •  

you will continue to be covered under the Company’s indemnification and
director’s and officer’s insurance policies as a “former officer and director,”
and

 

  •  

in order to maintain good order at the Company and facilitate an orderly
transition, you agree not to enter onto any of the Company’s properties without
my prior written consent.

We wish to assist you further during the period following your separation from
Breeze-Eastern and, in addition, desire to resolve Breeze-Eastern’s relationship
with you on an amicable basis. With these goals in mind, and contingent on you
executing and not revoking the General Release enclosed herewith, Breeze-Eastern
is offering you the following payments and benefits, which are in addition to
any amounts to which you otherwise would be or have been entitled:

1. Breeze-Eastern will continue to pay your base salary at your current rate of
pay through November 21, 2012, which will be subject to the usual payroll
withholdings;

2. you will be eligible to continue to participate in Breeze-Eastern’s medical
and dental insurance programs through COBRA, provided that you comply with all
terms and conditions of the applicable plans. You will continue to pay the
active employee rates and Breeze-Eastern will bear the remainder of the cost of
such COBRA continuation coverage through November 21, 2012. Thereafter, you will
be responsible for the entire cost of COBRA continuation coverage; and

3. you will be eligible through November 21, 2012 for all other benefits that
you would have been entitled as an employee, as permitted by the terms of the
applicable benefit policies and plans in existence at the time of your
resignation, including the vesting of any stock options that you may own at the
time of your resignation.

4. the Company will accelerate vesting on all of the restricted shares you
received in connection with your fiscal 2010 and 2011 annual bonuses, and will
pay your fiscal 2012 bonus all in cash.

Upon notice to me on or before November 21, 2012 that you have not obtained
employment since your resignation from Breeze-Eastern, Breeze-Eastern will
extend any benefits provided as set forth in numbered paragraphs 1, 2 and 3
above during the time that you remain unemployed, for a period of up to an
additional six (6) months, or through May 21, 2013, provided that you agree by
signing below to immediately notify me if and when you obtain employment at any
point during that time period. If such notification is given,



--------------------------------------------------------------------------------

all benefits provided for in this letter shall cease on the date of such
notification of employment. If no such notification of employment is given, all
benefits provided for in this letter agreement shall cease on May 21, 2013. For
the avoidance of doubt, as of the date of your resignation, you will not be
eligible for any bonus for fiscal 2013 or any period thereafter.



--------------------------------------------------------------------------------

Thank you for your service and we wish you the best in your future business
endeavors.

 

Sincerely yours,

/s/ Robert J. Kelly

Robert J. Kelly, Chairman of the Board of Directors



--------------------------------------------------------------------------------

In consideration of the benefits provided to you in this letter, you agree to
make yourself available to answer whatever questions that your successor
reasonably may ask in his efforts to ensure a smooth leadership transition.

If you agree with the proposed terms as set forth above, please sign this
letter, indicating your understanding and agreement to be bound.

Sincerely,

/s/ Robert J. Kelly

Robert J. Kelly

On behalf of the Board of Directors

Breeze-Eastern Corporation

Enclosure: General Release

 

Accepted and Agreed:       By:  

/s/ Donald Michael Harlan Jr.

    Dated:  

May 21, 2012

  Mr. Donald Michael Harlan, Jr.      